Citation Nr: 1143015	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-32 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material has been presented to reopen a claim of entitlement to service connection for a heart disability, and if so, whether the reopened claim should be granted.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss disability, and if so, whether the reopened claim should be granted.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from November 1968 to October 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in August 2011.  A transcript of the hearing is associated with the claims file. 

The issue of entitlement to an increased disability rating for PTSD is addressed in the REMAND following the order section of this decision.  


FINDINGS OF FACT

1.  In an unappealed May 2004 rating decision, the RO denied entitlement to service connection for a heart disability.  

2.  The evidence associated with the claims files subsequent to the May 2004 rating decision is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim.

3.  In an unappealed May 2004 rating decision, the RO denied entitlement to service connection for bilateral hearing loss disability.

4.  The evidence associated with the claims file subsequent to the May 2004 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss disability.  

5.  Bilateral hearing loss disability and tinnitus are etiologically related to noise exposure the Veteran sustained while in active service.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen a claim of entitlement to service connection for a heart disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Bilateral hearing loss disability was incurred in active service.  § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).  

4.  Tinnitus was incurred in active service.  § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that the Veteran was mailed letters in January 2007, November 2007, and April 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The January 2007 letter also informed the Veteran of the basis for the prior denials of entitlement to service connection for bilateral hearing loss disability and a heart disability.  In both the January 2007 and November 2007 letters, the Veteran was provided with appropriate notice with respect to the disability-rating and effective-date elements of his claims.   

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file, VA Medical Center and private treatment notes have been obtained, and the Veteran was afforded the appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Claims to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis
	
Claims to Reopen

a. Heart Disability

The Veteran originally filed his claim of entitlement to service connection for a heart disability in January 2004.  In a May 2004 rating decision, the Veteran was denied entitlement to service connection for a heart disability based on the finding that there was no evidence that the Veteran had been diagnosed with the claimed disability.  The Veteran did not appeal this decision.  

The pertinent evidence of record a the time of the January 2004 rating decision included the Veteran's STRs, which were negative for treatment for or a diagnosis of a heart disability while the Veteran was in active service.

The pertinent evidence that has been received since the unappealed rating decision includes the following: the Veteran's assertions that he has a heart disability that is related to his service-connected PTSD, VA Medical Center treatment notes showing that while the Veteran has been seen for complaints of chest pain, he had not actually been diagnosed with a heart disability; and a June 2007 VA medical opinion report, in which it is reported that the Veteran does not have a diagnosed cardiac disability, to include one that is related to his service-connected PTSD.  

The Board finds that the evidence received since the May 2004 rating decision is cumulative and redundant in nature and that it does not relate to the reason the claim was originally denied.  Competent evidence showing that the Veteran has been diagnosed with a heart disability has not been added to the record.  In this regard, the Board notes that the Veteran, as a lay person, is not competent to diagnose himself with a cardiac disability based on the fact that he experiences intermittent chest pain.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Additionally, while the Veteran has claimed that he has a heart disability related to his service-connected PTSD, this is not competent evidence indicating that the Veteran has actually been diagnosed with a heart disability.

Accordingly, the Board must conclude that new and material evidence to reopen the claim for service connection for a heart disability has not been received, and the May 2004 rating decision remains final.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

b. Bilateral Hearing Loss Disability

The Veteran originally filed his claim of entitlement to service connection for bilateral hearing loss disability in January 2004.  In a May 2004 rating decision, the Veteran was denied entitlement to service connection for bilateral hearing loss disability based on the finding that there the disability was not incurred in or caused by active service.  The Veteran did not appeal this decision.  

The pertinent evidence of record a the time of the January 2004 rating decision included the following: the Veteran's STRs, which were negative for treatment for or a diagnosis of bilateral hearing loss disability while the Veteran was in active service; the Veteran's DD Form 214, showing that the Veteran served as a pilot while in active service; and a September 2002 private audiogram report showing that the Veteran had bilateral hearing loss disability.

The pertinent evidence that has been received since the unappealed rating decision includes the following: the Veteran's assertions that his bilateral hearing loss disability is a result of occupational noise exposure sustained while operating helicopters during active service; a duplicate copy of the September 2002 audiogram report showing the Veteran to have bilateral hearing loss disability; a November 2006 VA Medical Center audiogram report showing that the Veteran was diagnosed with bilateral hearing loss disability; additional VA Medical Center treatment notes which show that the Veteran has continued to report symptoms of hearing loss; a June 2007 VA examination report, at which time the VA examiner reported that the Veteran's hearing loss was beyond the norm for his age, but that etiology could not be determined without resorting to speculation; a March 2008 private audiogram report showing the Veteran to have bilateral hearing loss disability; research provided by the Veteran detailing the noise exposure sustained by pilots when operating helicopters; a January 2009 letter from the Veteran's private audiologist, in which she reported that high frequency sensorineural hearing loss is commonly associated with noise exposure and that the Veteran's noise exposure during military service may have been a contributing factor to his bilateral hearing loss disability; a January 2010 letter from the Veteran's private audiologist in which she reported that the Veteran had reported to her a history or military noise exposure sustained while piloting Chinook helicopters and that in her opinion, the Veteran's active service noise exposure was at least as likely as not a contributing factor to the Veteran's current diagnosis of bilateral hearing loss disability; and an April 2010 letter from another of the Veteran's private audiologists, in which it is reported that the Veteran's bilateral hearing loss disability was consistent with a history of noise exposure, that the Veteran's bilateral hearing loss disability was worse than would be expected for someone his age, and that the Veteran's bilateral hearing loss disability did not appear to be progressive hereditary hearing loss.  

The Board finds that the statements received from the Veteran's private audiologists indicating that the Veteran's bilateral hearing loss disability is not hereditary in nature and rather, is related to his noise exposure during active service are new and material.  In this regard, the Board notes that the evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim.  

Accordingly, reopening of the claim for entitlement to service connection for bilateral hearing loss disability is in order.

Entitlement to Service Connection for Bilateral Hearing Loss Disability and Tinnitus

The Veteran has asserted that he has bilateral hearing loss disability and tinnitus as a result of occupational noise exposure while serving as a helicopter pilot while in active service.  He reported that while he did wear a helmet that effectively muffled some of the helicopter noise while flying, he did not wear ear plugs because they would have rendered him unable to hear the radio.  

A review of the Veteran's DD Form 214 confirms the fact that the Veteran did indeed serve as a pilot during active service and that he served in the Republic of Vietnam for a period of approximately 10 months.  At this time, the Board concedes the Veteran's exposure to acoustic trauma during active service, in particular his 10 months of wartime service as a Chinook helicopter pilot in the Republic of Vietnam.

In June 2007, the Veteran was afforded a VA audiology examination.  At that time, the Veteran reported experiencing noise exposure as a helicopter pilot during active service.  The Veteran reported additional military noise exposure in the form of artillery and bombs, all without hearing protection.  He reported that he had no post-service civilian noise exposure.  The Veteran reported that he also experienced tinnitus and had since at least the 1980's.  The examiner diagnosed normal to severe bilateral hearing loss disability and tinnitus.  It was the examiners opinion that the Veteran's tinnitus was consistent with his hearing loss and that it was at least as likely as not that the bilateral hearing loss disability and tinnitus were due to the same etiology.  However, the examiner opined that the Veteran's bilateral hearing loss disability and tinnitus were not caused by in-service noise exposure/acoustic trauma.  In this regard the examiner reported that the Veteran's bilateral hearing loss disability and tinnitus presented well after his separation from active service and that it was possible that age had contributed to his bilateral hearing loss disability.  However, the examiner also noted that the Veteran's bilateral hearing loss disability was beyond age norms.  In sum, the examiner reported that he felt he could not determine the etiology of the Veteran's bilateral hearing loss disability and tinnitus without resorting to mere speculation.

In a January 2009 letter, one of the Veteran's private audiologists reported that the Veteran had been a patient at her clinic since March 2008.  She indicated that at his first visit, the Veteran had reported a history of noise exposure related to his service in the U.S. Army as a Chinook helicopter pilot.  She diagnosed bilateral hearing loss and tinnitus.  The audiologist noted that high frequency sensorineural hearing loss was commonly associated with noise exposure and she opined that the Veteran's reported military noise exposure may have been a contributing factor to the Veteran's bilateral hearing loss disability and tinnitus.  

The Board notes that medical opinions expressed in speculative language ["could have caused", etc.] do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In this regard, the Board notes that while the Veteran's private audiologist linked his current bilateral hearing loss disability and tinnitus to noise exposure sustained in active service, she provides this link in the form of a speculative opinion with her use of the phrase "may have contributed."   Therefore, this medical opinion is not sufficient evidence upon which a grant of entitlement to service connection can be based.

However, in January 2010, the Veteran's private audiologist provided another letter.  In the letter, she again recounted the noise exposure described by the Veteran and she opined that it was at least as likely as not that the Veteran's military noise exposure contributed to his bilateral hearing loss disability and tinnitus.  In this regard, she again reported that high frequency hearing loss is commonly associated with noise exposure.  

In April 2010, another of the Veteran's private audiologists provided VA with a letter in support of the Veteran's claim.  In the letter, the audiologist reported that the Veteran had been seen by him in April 2010 for re-evaluation of his hearing and the audiologist diagnosed mild to severe/profound bilateral sensorineural hearing loss.  The audiologist reported that the Veteran's hearing loss was consistent with his report of military noise exposure.  The audiologist also reported that the Veteran's hearing was worse than that which would be expected from someone his age.  Additionally, the audiologist reported that since the Veteran's hearing loss had not changed significantly since his previous March 2008 evaluation, the indication was that he did not have a progressive hereditary hearing loss.  

Greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, Willis v. Derwinski, 1 Vet. App. 66 (1991); the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).

The Board finds that the VA Medical Center audiologist's opinion is inadequate to serve as the basis of a denial of entitlement to service connection.  In this regard, the Board notes that the VA examiner noted that he could not determine the etiology of the Veteran's bilateral hearing loss disability and tinnitus without resorting to speculation.  As the examiner declined to provide a substantiated opinion, his inability to do so cannot be interpreted as a negative opinion.  In contrast, both of the Veteran's private audiologists have provided opinions indicating that the Veteran's bilateral hearing loss disability and tinnitus are related to the acoustic trauma sustained while the Veteran was in active service.  Additionally, the January 2010 opinion indicated that this finding was consistent with the fact that high frequency hearing loss was commonly associated with noise exposure.  Also, the April 2010 opinion indicated that the Veteran's hearing loss was worse than would be expected for his age and that it was not likely the result of a hereditary progressive hearing loss because it remained relatively stable over the years.  

In sum, the Veteran's private audiologists have linked the Veteran's bilateral hearing loss disability and tinnitus to acoustic trauma sustained in active service and the VA examiner failed to provide an adequate opinion to the contrary.  Therefore, the Board finds that the preponderance of the evidence is for the claims and entitlement to service connection for bilateral hearing loss disability and tinnitus is warranted.


ORDER

The Board having determined that new and material evidence has not been presented, reopening of the claim of entitlement to service connection for heart disability is denied.

The Board having determined that new and material evidence has been presented, reopening of the claim of entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.  


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to an increased disability rating is decided.  

The Veteran was last afforded a VA psychiatric examination in June 2007.  A review of the record shows that the Veteran has received periodic mental health treatment and medication management at the VA Medical Center since that time.  The most recent mental health treatment note of record is from March 2011.  Additionally, at his August 2011 Board hearing, the Veteran reported that his PTSD had increased in severity since the time of his last VA examination.  

Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from his service-connected PTSD. 

Additionally, current mental health treatment notes should also be obtained before a decision is rendered with respect to this issue.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C., for the following actions:

1. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims files.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2. Then, after the foregoing development actions have been performed, the Veteran should be afforded a VA psychiatric examination to determine the current symptoms and severity of his service-connected PTSD.  The Veteran's claims files should be made available to the examiner prior to the examination, and the examiner is requested to review the entirety of the claims files in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  In discussing the relevant clinical findings, the examiner should specifically note the Veteran's current complaints, symptoms, any interference with daily and/or occupational activities, and the level of disability.  A multi-axis examination, with a GAF score, should be rendered.  A complete rationale should be given for all opinions and conclusions expressed.

3. The RO or the AMC should confirm that the examination report comports with this remand and undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the Veteran's remaining claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


